DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 February 2021 have been considered but do not overcome the prior rejections.  Rejections based on applicant’s amendments are recited below.  Claims 1-4, 6-8 and 11-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, there is no antecedent basis for “the plurality of clamping arms”.
For claim 16, the phrase “the hydraulic cylinder is indirectly attached to the stanchion” is indefinite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,727,610 to Isley (Isley) in view of 2013 John Deere 843K Fellerbuncher at Forestry First 050213 to Forestry First (Deere).
Concerning claim 1, Isley discloses an item of forestry equipment comprising: 
a tree harvesting vehicle (70) and a lateral pivot apparatus (74); 
wherein the tree harvesting vehicle (70) comprises a harvest vehicle (25) and a cutting tool (72); 
wherein the lateral pivot apparatus (74) attaches the cutting tool (72) to the harvest vehicle (25); 
wherein the item of forestry equipment is a tree harvesting vehicle; 
wherein the item of forestry equipment is adapted for use in cutting down a target tree;
wherein the harvest vehicle (25) is further defined with a primary sense of direction, a forward direction, an aft direction, a port direction, a starboard direction, a superior direction, and an inferior direction;

the cutting tool (72) further comprises a sawing base (at 76), a stanchion (E1 in the figure reproduced below), and a plurality of clamping arms (56); 
wherein the sawing base (76) is the working element of the cutting tool; 
wherein the stanchion (E1) is an extension structure that separates the sawing base (76) from the plurality of clamping arms (56); 
wherein the plurality of clamping arms (56) is a mechanical structure used to grasp the target tree;
the lateral pivot apparatus (74) comprises a plate bearing (94), a plurality of jibs (E2 and E3 in the figure reproduced below), a hydraulic cylinder (90), and a stanchion hook (81); 
wherein the plate bearing (94) attaches to the plurality of jibs (E2, E3); 
wherein the hydraulic cylinder (90) attaches the stanchion hook (81) to the plurality of jibs (E2, E3).
However Isley does not disclose that he tree harvesting vehicle is supported by a plurality of wheels and tires.
Deere discloses a tree harvesting vehicle similar to Isley where the tree harvesting vehicle is supported by a plurality of wheels and tires (0:16) wherein each of the plurality of wheels and tires rotates to facilitate the movement of the tree harvesting vehicle.
Because both these references are concerned with a similar problem, i.e. felling trees, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the undercarriage (23) of Isley with the KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substitution of the undercarriage (23) of Isley with the undercarriage (the wheel and tires) of Deere will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 2, Isley discloses the lateral pivot apparatus (74) attaches the cutting tool (72) to the harvest vehicle (25) such that the cutting tool rotates around a lateral axis of rotation that is parallel to the center axis of the target tree.
Concerning claim 3, Isley discloses the lateral pivot apparatus (74) aligns the cutting tool (72) with the target tree such that the alignment axis between clamping arms of the cutting tool and the target tree is offset from the force of  gravity; wherein by offset is meant that the cutting tool forms a cant between the alignment of the cutting tool with the target tree and the force of gravity.
Concerning claim 4, Isley in view of Deere discloses the tree harvesting vehicle (25) is an agricultural vehicle; wherein the tree harvesting vehicle: a) grasps a target tree; b) cuts down the target tree; and, c) processes the target tree (as it is able to perform this function).
.
Concerning claim 6, Isley discloses the cutting tool (72) attaches to the harvest vehicle (25) such that the harvest vehicle will transport the cutting tool to the target tree; wherein the cutting tool (72) is the working element of the tree harvesting vehicle (70).
Concerning claim 7, Isley discloses the lateral pivot apparatus (74) is a mechanical device; wherein the lateral pivot apparatus (74) attaches the cutting tool to the harvest vehicle such that the cutting tool rotates around a lateral axis of rotation.
Concerning claim 8, Isley discloses the lateral pivot apparatus (74) creates the cant and the lateral axis of rotation.
Concerning claim 11, Isley discloses the plate bearing (94) is a slewing bearing structure.
Concerning claim 12, Isley discloses the plate bearing (94) attaches to the stanchion (E1) of the cutting tool (72) such that plate bearing forms a load path between the cutting tool and the plurality of jibs.
Concerning claim 13, Isley discloses the plate bearing (94) attaches to the stanchion (E1) of the cutting tool (72) such that stanchion rotates around a lateral axis of rotation; 
wherein the plate bearing (94) attaches to the stanchion (frame) of the cutting tool (72) such that the lateral axis of rotation of the stanchion is perpendicular to the force of gravity.
Concerning claim 14, Isley discloses the plate bearing (94) further comprises a plate bearing motor (92); wherein the plate bearing motor (92) is an hydraulic motor; wherein the plate bearing motor (92) mounts in the stanchion (see figure 6); wherein the plate bearing motor (92) provides the motive forces required to rotate the stanchion.
Concerning claim 15, Isley discloses the plurality of jibs (78) is a mechanical structure; wherein the plurality of jibs (E2, E3) attaches the plate bearing (94) to the bow of the harvest vehicle (25); wherein the plurality of jibs (78) forms a rigid structure that transfers the load of the cutting tool and the plate bearing to the harvest vehicle.
Concerning claim 16, Isley discloses the hydraulic cylinder (90) is a telescopic structure (inherently disclosed as by design a hydraulic cylinder has a rod that moves into and out of the cylinder part); wherein the hydraulic cylinder (90) rotates the stanchion (E1) within the plate bearing (94); wherein the hydraulic cylinder (90) is indirectly attached to the stanchion (E1) such that the cant of the cutting tool (72) relative to the primary sense of direction of the harvest vehicle 
Concerning claim 17, Isley discloses the stanchion hook (81) is a rigid curved structure that attaches to the lateral face of the stanchion (E1); wherein the hydraulic cylinder (90) attaches to the stanchion hook (81) such that the change in length of the hydraulic cylinder transfers a force to the stanchion hook such that the stanchion rotates within the plate bearing.
Concerning claim 18, Isley discloses the plurality of jibs (E2 and E3) comprises a port jib (E2), a starboard jib (E3), and a crossbeam (E4 in the figure reproduced below); wherein the crossbeam (E4) attaches the port jib (E2) to the starboard jib (E3) such that the center axis of the crossbeam is perpendicular to the center axes of the port jib and the starboard jib.
Concerning claim 19, Isley discloses the port jib (E2) is a rigid shaft structure; wherein the starboard jib (E3) is a rigid shaft structure; wherein the crossbeam (E4) is a rigid shaft structure. wherein the port jib (E2) attaches the port side of the plate bearing (94) to the port side of the bow of the harvest vehicle (25); wherein the starboard jib (E3) attaches the starboard side of the plate bearing (94) to the starboard side of the bow of the harvest vehicle (25);  wherein the starboard jib is positioned relative to the port jib such that the center axis of the starboard jib is parallel to the port jib.
Concerning claim 20, Isley discloses the hydraulic cylinder (90) mounts on the crossbeam (E4) of the plurality of jibs.


    PNG
    media_image1.png
    676
    566
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 02 February 2021 have been fully considered but they are not persuasive. Applicant argues that Isley in view of Deere does not disclose the claimed invention.  While Isley does not disclose the device has wheels and tires, the combination with Deere above discloses those limitations.  As seen in the figure reproduced above and the other figures of Isley, Isley discloses the remainder of the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        04/05/2021